MEMORANDUM *
This is an interlocutory appeal from the district court’s pretrial restraining order of certain real property (Lot 10) of defendant Patrick Cannon. On July 17, 2002, the district court adopted in full the magistrate judge’s findings and recommendation to grant the government’s motion for entry of a restraining order with respect to Lot 10. Because the government’s motion to restrain property provided sufficient details of the restraint sought and the recommendation to grant the motion was adopted in its entirety by the district court, we have appellate jurisdiction of the district court’s order under 28 U.S.C. § 1292(a)(1).
For the reasons set forth in the magistrate judge’s findings and recommendation, which were adopted by the district court, we affirm the order of the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.